No. 12046

          I N THE SUPREME COURT O THE STATE O M N A A
                                 F           F OTN

                                        1972



M R A E A. DeVERNIERO and
  AG RT
JAMES V. DeVERNIERO,

                              P l a i n t i f f s and A p p e l l a n t s ,



MARK ALLEN EBY,

                              Defendant and Respondent.



Appeal from:       D i s t r i c t Court of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                   Honorable C. B. Sande, Judge p r e s i d i n g .

Counsel o f Record:

      For A p p e l l a n t s :

              Hutton, S c h i l t z and Sheehy, B i l l i n g s , Montana.
              John C. Sheehy argued, B i l l i n g s , Montana.

      For Respondent:

              Crowley, Kilbourne, Haughey, Hanson and G a l l a g h e r ,
               B i l l i n g s , Montana.
              George C. Dalthorp and J a c k S. Ramirez argued,
               B i l l i n g s , Montana.



                                                 Submitted : January 10, 1972



Filed :   APR 19 I9P
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court.


           This i s a n e g l i g e n c e a c t i o n brought by p l a i n t i f f s Margaret

A . DeVerniero and James V. DeVerniero, husband and w i f e , a r i s i n g

out o f an automobile a c c i d e n t i n B i l l i n g s , Montana, involving

p l a i n t i f f Margaret A . DeVerniero and defendant Mark A l l e n Eby,

r e p r e s e n t e d by h i s f a t h e r , Allen H. Eby, appointed guardian ad

litem.      The c a s e was t r i e d t o t h e d i s t r i c t c o u r t s i t t i n g w i t h

a j u r y , i n t h e t h i r t e e n j u d i c i a l d i s t r i c t , county of Yellowstone.

          Margaret A . DeVerniero and James V. DeVerniero a r e

joined a s p l a i n t i f f s i n t h i s a c t i o n t o recover damages f o r

p h y s i c a l i n j u r i e s s u s t a i n e d by t h e w i f e ; and f o r t h e l o s s of

t h e w i f e ' s s e r v i c e s , companionship, and s o c i e t y s u s t a i n e d by

t h e husband; a l l a l l e g e d t o have been t h e r e s u l t of t h e automo-

b i l e accident.        From a judgment e n t e r e d on a v e r d i c t f o r defendant,

p l a i n t i f f s appeal,

          The a c c i d e n t h e r e involved occurred a t 2:00 p.m.,                    January

22, 1968, a t t h e i n t e r s e c t i o n of Alderson Avenue and Third

S t r e e t West i n t h e c i t y of B i l l i n g s .    A t t h e time of t h e a c c i d e n t ,

t h e s t r e e t s were d e s c r i b e d a s having snow, i c e , and water on them,

w i t h temperatures warm enough s o t h a t t h e snow and i c e were

melting and water running.                  Plaintiff.3 d i d n o t maintain t h a t t h e

presence of s l u s h o r i c e on t h e s t r e e t s had any e f f e c t on t h e

accident.

          Defendant Mark Eby was d r i v i n g a 1963 Pontiac s t a t i o n

wagon i n a n o r t h e r l y d i r e c t i o n on Third S t r e e t West toward t h e

i n t e r s e c t i o n a t a speed of approximately 2 5 miles per hour.
P l a i n t i f f Eiargaret DeVerniero was d r i v i n g a 1966 Dodge Monaco

i n a w e s t e r l y d i r e c t i o n on A l d e r s o n Avenue toward t h e i n t e r -

s e c t i o n a t a speed o f between 20 t o 25 m i l e s p e r hour.

           Although t e s t i m o n y a s t o t h e s p e e d o f b o t h a u t o m o b i l e s

ranged from 15 t o 25 m i l e s p e r h o u r , t h e o n l y i n d e p e n d e n t

e y e w i t n e s s , B e v e r l y Runkle, t e s t i f i e d t h e v e h i c l e s were a p p r o a c h -

i n g t h e i n t e r s e c t i o n a t a p p r o x i m a t e l y t h e same s p e e d .     Neither

a u t o m o b i l e was e x c e e d i n g t h e speed l i m i t o f 25 m i l e s p e r h o u r .

           The i n t e r s e c t i n g s t r e e t s were of e q u a l s t a t u s and were

n o t marked w i t h s t o p s i g n s , s t o p l i g h t s , o r warning a p p r o a c h

signals.        Neither p a r t y contested t h e f a c t t h a t t h e presence of

s u f f i c i e n t a f t e r n o o n d a y l i g h t and t h e a b s e n c e of o b s t r u c t i o n s

i n t h e l i n e o f s i g h t of b o t h d r i v e r s g a v e e a c h d r i v e r a n unob-

s t r u c t e d view f o r t h e s a f e o p e r a t i o n o f h i s a u t o m o b i l e a t t h e

unmarked i n t e r s e c t i o n .

           It i s uncontested t h a t i n such a s i t u a t i o n a s e x i s t e d

here---where          two v e h i c l e s   ,   a r e e n t e r i n g o r approaching a n i n t e r -

s e c t i o n from d i f f e r e n t highways a t a p p r o x i m a t e l y t h e same t i m e ,

t h a t under Montana s t a t u t e s e c t i o n 32-2170, R.C.M.                      1947, and

s e c t i o n s 21-145 and 21-170, B i l l i n g s T r a f f i c Code, t h e d r i v e r

o f t h e v e h i c l e on t h e l e f t i s r e q u i r e d t o y i e l d t h e r i g h t o f way

t o t h e v e h i c l e on t h e r i g h t .        Here, d e f e n d a n t was on t h e l e f t

and p l a i n t i f f was on t h e r i g h t , t h e r e f o r e p l a i n t i f f was t h e

favored d r i v e r .

           A t t r i a l , Margaret DeVerniero t e s t i f i e d t h a t a s s h e

approached t h e i n t e r s e c t i o n s h e slowed down t o a b o u t 1 5 m i l e s

p e r hour and looked "again and a g a i n b o t h ways";                          t h a t she did
n o t "remember s e e i n g anything"; and t h e f i r s t s h e saw of t h e

o t h e r v e h i c l e was ' ' J u s t b e f o r e t h e impact."      Thus a t t r i a l ,

Mrs. DeVerniero was completely unable t o remember s e e i n g t h e

o t h e r automobile approaching, although s h e d i d remember looking

both ways a s she approached t h e i n t e r s e c t i o n .

           Plaintiffs      '   Exhibit 10, the investigation report f i l e d

by P o l i c e O f f i c e r John C o l t e r , contained t h i s i n t e r v i e w w i t h

Mrs. DeVerniero immediately following t h e a c c i d e n t :

           "That s h e was going W. on Alderson a t approx. 20
           MPH a s she approached t h e i n t e r s e c t i o n of Alderson
           and 3 r d St.W. s h e observed a n o t h e r veh. going No.
           on 3 r d S t . She thought t h e o t h e r c a r would s t o p
           and g r a n t t h e r i g h t of way and when s h e r e a l i z e d
           t h a t i t wasn't going t o s h e a p p l i e d h e r brakes and
           i t was t o o l a t e t o avoid t h e a c c . 1I

           The same a c c i d e n t r e p o r t a l s o contained a s i m i l a r i n t e r -

view with t h e defendant, Mark Eby, d r i v e r of t h e o t h e r v e h i c l e :
           1'
             That he was going No. on 3rd St.W. a t approx. 25
          MPH.      He d i d n o t s e e t h e o t h e r veh. u n t i l he was
           j u s t e n t e r i n g t h e i n t e r s e c t i o n he a p p l i e d h i s brakes
           but could n o t avoid t h e a c c . "

A t t r i a l , defendant Mark Eby supplemented t h i s r e p o r t w i t h h i s

testimony, r e p e a t i n g t h a t he d i d n o t s e e p l a i n t i f f ' s v e h i c l e

u n t i l he had e n t e r e d t h e i n t e r s e c t i o n , and "I a c c e l e r a t e d be-

cause I thought I could g e t out of t h e way i n time."

          A t t h e p o i n t ox impact p l a i n t i f f ' s automobile s t r u c k t h e

right r e a r door of d e f e n d a n t ' s automobile and came t o r e s t i n

t h e i n t e r s e c t i o n , w h i l e d e f e n d a n t ' s automobile continued down

Alderson Avenue, spun around, and s t r u c k two parked automobiles.

Defendant and h i s passenger, Mark Longo, were unhurt.                                Plaintiff

was knocked momentarily unconscious                       when h e r head s t r u c k t h e

s t e e r i n g wheel of h e r automobile.             Shortly thereafter Officer
C o l t e r of t h e B i l l i n g s P o l i c e Department a r r i v e d a t t h e s c e n e ,

made measurements, and t a l k e d t o both p a r t i e s .

           The measurements taken by O f f i c e r C o l t e r r e v e a l e d t h e

p o i n t of impact was approximately 12 f e e t i n t o t h e i n t e r s e c t i o n

from t h e e a s t e r l y boundary of Third S t r e e t West and 16 f e e t

from t h e n o r t h e r l y boundary of Alderson Avenue.                        The nor th-south

dimensions of t h e i n t e r s e c t i o n a r e 32 f e e t and t h e east-west

dimensions a r e 30 f e e t .

           For t h e purposes of t h i s a p p e a l , t h e medical h i s t o r y of

p l a i n t i f f Margaret DeVernierots i n j u r i e s i s n o t r e c i t e d , a l t h o u g h

i t was thoroughly explored a t t r i a l .                    It i s s u f f i c i e n t t o s t a t e

t h a t i n t h e i n t e r v e n i n g period of time from t h e a c c i d e n t t o t h e

d a t e o f t r i a l , s h e a l l e g e d s p i n a l i n j u r i e s which n e c e s s i t a t e d

a s p i n a l f u s ion, c o n t i n u i n g migraine headaches, and a r e s u l t i n g

" t h o r a c i c o u t l e t syndrome" which n e c e s s i t a t e d a s e p a r a t e opera-

t i o n t o remove a r i b .

           Complaint was f i l e d on January 26, 1970, r e c i t i n g two

claims f o r r e l i e f and j o i n i n g Margaret and James DeVerniero a s

p l a i n t i f f s . Margaret DeVerniero i n h e r amended prayer a t t r i a l

r e c i t e d $7,500 s p e c i a l damages and $150,000 g e n e r a l damages.

James DeVerniero s i m i l a r l y amended h i s prayer t o r e c i t e $82,500

damages.

           T r i a l commenced on December 1, 1970, and r e s u l t e d i n a

j u r y v e r d i c t i n favor of defendant, Mark Eby. During t r i a l

s e v e r a l motions and o b j e c t i o n s were made by counsel f o r p l a i n t i f f s

which a r e t h e b a s i s of t h i s a p p e a l .

           Plaintiffs          i s s u e s presented f o r review a r e :
             I s s u e 1.      P l a i n t i f f , Margaret DeVerniero, a s a m a t t e r o f

law, was n o t g u i l t y of c o n t r i b u t o r y negligence; t h e i s s u e should

n o t have been submitted t o t h e j u r y .

             I s s u e 2.     The c o u r t o r d e r of December 4 , 1970, allowing

defendant ' s counsel t o i n s p e c t a l l medical records of p l a i n t i f f

i n two h o s p i t a l s , i r r e s p e c t i v e of t h e r e l a t i o n s h i p t o p l a i n t i f f ' s

p h y s i c a l c o n d i t i o n from t h e a c c i d e n t , was a n abuse of Rule 35,

M.R.Civ.P.           The o r d e r became p r e j u d i c i a l t o t h e p l a i n t i f f and

t h e c o u r t e r r e d t o p l a i n t i f f ' s p r e j u d i c e when i t allowed e v i -

dence o f h o s p i t a l records n o t r e l a t e d t o t h e a c c i d e n t under t h e

g u i s e of impeachment.

             I s s u e s 4 and 5 concern i n s t r u c t i o n s t h a t were given o r

r e f u s e d by t h e t r i a l c o u r t .

            Conceding h i s own n e g l i g e n c e , defendant argues t h a t t h e

p l a i n t i f f i n approaching and e n t e r i n g a n u n c o n t r o l l e d i n t e r s e c t i o n

without observing t h e v e h i c l e t o h e r l e f t and c o l l i d i n g w i t h

d e f e n d a n t ' s v e h i c l e which had passed i n f r o n t of h e r , i s n o t

f r e e from c o n t r i b u t o r y neglgence and such f a c t u a l i s s u e should

have been placed b e f o r e the j u r y f o r i t s d e t e r m i n a t i o n upon t h e

facts.

            Here, i t i s important t o n o t e t h a t a t t h e c l o s e of evidence

a t t r i a l t h e c o u r t i n s t r u c t e d t h e j u r y defendant was n e g l i g e n t

a s a m a t t e r of law, f o r f a i l u r e t o y i e l d t h e r i g h t o f way. P l a i n -

t i f f s a p p e a l on t h e b a s i s of t h e d e n i a l o f t h e i r motion f o r

d i r e c t e d v e r d i c t on l i a b i l i t y and t h e g i v i n g of j u r y i n s t r u c t i o n s

on c o n t r i b u t o r y n e g l i g e n c e .

            The duty of d r i v e r s approaching and e n t e r i n g a n uncon-

t r o l l e d i n t e r s e c t i o n i s contained i n s e c t i o n 32-2170, R.C.M.                  1947:
           "Vehicle approaching o r e n t e r i n g i n t e r s e c t i o n .
           ( a ) When two (2) v e h i c l e s e n t e r o r approach a n
           i n t e r s e c t i o n from d i f f e r e n t highways a t approxi-
           mately t h e same time, t h e d r i v e r of t h e v e h i c l e
           on t h e l e f t s h a l l y i e l d t h e r i g h t of way t o t h e
           v e h i c l e on t h e r i g h t . -k * *"
The r e c o r d    d i s c l o s e s t h e p r o v i s i o n s of s e c t i o n 32-2170, R.C.M.

1947, were s t i p u l a t e d t o by counsel.              C i t y ordinance No. 3069,

t h e B i l l i n g s T r a f f i c Code, i n s e c t i o n 21-170 provides t h e

i d e n t i c a l wording a s s e c t i o n 32-2170, R.C.M.            1947.

           Defendant's f a i l u r e t o y i e l d t h e r i g h t of way c o n s t i t u t e d

both s t a t u t o r i l y recognized duty and breach of t h a t d u t y . It i s

c l e a r t h a t by s t a t u t o r y d i r e c t i v e automobiles approaching o r

e n t e r i n g a n i n t e r s e c t i o n a r e accorded t h e s t a t u s of favored

and d i s f a v o r e d d r i v e r s t o f a c i l i t a t e t h e o r d e r l y movement of

automobiles.

           Defendant, conceding h i s f a i l u r e t o y i e l d t h e r i g h t of

way, n e v e r t h e l e s s argues p l a i n t i f f was g u i l t y of c o n t r i b u t o r y

n e g l i g e n c e i n h e r f a i l u r e t o keep a lookout and t o c o n t r o l h e r

automobile.         Defendant a r g u e s t h a t p l a i n t i f f ' s duty a s s h e

approached t h e i n t e r s e c t i o n was t o :        (1) look ahead and l a t e r -

a l l y ahead, (2) o p e r a t e h e r c a r a t a speed no g r e a t e r than

was reasonably proper under t h e circumstances then e x i s t i n g ,

and (3) keep h e r c a r under c o n t r o l .

           For a u t h o r i t y dekendant r e l i e s on Autio v. M i l l e r , 92

Mont. 150, 165, 1 P.2d 1039, which h e l d :
                 1

          "The d r i v e r must look 'not only s t r a i g h t ahead,
          but l a t e r a l l y ahead.' [ C i t i n g c a s e s ] 1 Moreover,
          a person i s presumed t o s e e t h a t which he could
          s e e by looking.         ***    H e w i l l n o t be permitted
          t o s a y t h a t he d i d n o t s e e what he must have s e e n ,
          had he looked, '          ** *'The duty t o keep a lookout
          includes t h e duty t o s e e t h a t which i s i n p l a i n
          s i g h t . I II
           This c o n t e n t i o n has m e r i t i n t h e l i m i t e d a r e a t o which

it applies           --- negligence,         but s t a n d i n g a l o n e does n o t demon-

s t r a t e c o n t r i b u t o r y n e g l i g e n c e i n a s much a s no c o n s i d e r a t i o n

has been given t o proximate cause.                        C o n t r i b u t o r y n e g l i g e n c e by

d e f i n i t i o n i n Montana i n c l u d e s "proximate cause", and t h i s s t r i c t

formula does n o t t o l e r a t e any l e s s o r remote " c o n t r i b u t i o n " by

the p l a i n t i f f ,     p l a i n t i f f ' s conduct must n o t only " c o n t r i b u t e "

t o t h e i n j u r y but must c o n t r i b u t e a s a "proximate cause".                      This

i s demonstrated i n Montana J u r y I n s t r u c t ion Guides, No. 11.00 :
           II   C o n t r i b u t o r y negligence i s n e g l i g e n c e on t h e
           p a r t a f a claimant which c o n t r i b u t e d a s a proxi-
           mate cause t o h i s i n j u r y . f 1

Also s e e : Wolf v. ~ ' ~ e a r y n c . , 132 Mont. 468, 318 P.2d 582.
                                 I,

           Proximate cause i s a twofold l e g a l concept which may

l i m i t l i a b i l i t y depending upon t h e e x i s t e n c e of (1) an i n t e r -

vening a c t and (2) t h e u n f o r s e e a b i l i t y of t h a t i n t e r v e n i n g a c t .

This Court s t a t e d i n Sztaba v . Great Northern Ry., 147 Mont.


           11
             Causation i s a f a c t . It i s important t o d e t e r -
           mine c a u s a t i o n f i r s t t o avoid i t s confusion w i t h
           t h e i s s u e s t o follow. This i s n o t a r e l a t i o n s h i p
           between negligence and i n j u r y , but r a t h e r a c a u s a l
           r e l a t i o n between conduct and h u r t , both of which
           a r e f a c t u a l concepts. It i s only a f t e r t h e c a u s a l
           r e l a t i o n s h i p , d u t y , and i t s scope a r e found t h a t
           t h e negligence i s s u e i s reached. 6 1 Co1.L.R. 1401.

           "The t e s t most g e n e r a l l y employed i n determining
           c a u s a t i o n i s t h e ' b u t f o r ' t e s t . Montana has
           adopted t h i s t e s t i n numerous c a s e s .

           "Proximate c a u s e i s one 1 which i n a n a t u r a l and
           continuous sequence, unbroken by any new, inde-
           pendent c a u s e , produces t h e i n j u r y , and without
           which t h e i n j u r y would n o t have o c c u r r e d . ' Stroud
           v. Chicago, M.St.P. & P.Ry. Co., 75 Mont. 384, 393,
           243 P. 1089, 1092," (Emphasis s u p p l i e d )
            O t h e p o i n t of proximate c a u s e , defendant seems t o h i n t
             n

t h e "but f o r " d o c t r i n e can be a p p l i e d i n a manner t h a t approaches
l1
     l a s t c l e a r chance", which of course i s n o t our c a s e , by t h e

a s s e r t i o n t h a t t h e a c c i d e n t could have been e a s i l y avoided by

t h e s l i g h t e s t decelezation on t h e p a r t of p l a i n t i f f had s h e been

keeping a proper lookout.                     This i s a m i s a p p l i c a t i o n of t h e r u l e

under t h e f a c t s of t h i s c a s e .           There i s nothing i n t h e r e c o r d

t o i n d i c a t e t h a t p l a i n t i f f would have been a l e r t e d t o any danger

had s h e seen d e f e n d a n t ' s v e h i c l e a t a p o i n t when s h e could have

stopped.         Defendant gave no i n d i c a t i o n he was n o t going t o

y i e l d t h e r i g h t of way, by t r a v e l i n g t o o t a s t , o r by being

inattentive.           Remembering,also, t h a t i t i s d e f e n d a n t ' s duty t o

y i e l d , t h e r e i s no 1.aw t h a t would hold p l a i n t i f f r e s p o n s i b l e

f o r f a i l u r e t o a n t i c i p a t e t h a t defendant would a c c e l e r a t e t o

pass i n f r o n t of p l a i n t i f f a t t h e l a s t i n s t a n t , when t h e r e was

no chance f o r p l a i n t i f f t o s t o p .           Rather, when a l l appeared

normal, p l a i n t i f f had every r i g h t t o assume defendant would

y i e l d , a s t h e law r e q u i r e s .

            Defendant argues a t l e n g t h t h a t p l a i n t i f f has no r i g h t

t o i g n o r e "obvious danger" i n a b l i n d uncompromising r e l i a n c e

upon t h e r i g h t of way.             Support f o r t h i s p o s i t i o n has been c i t e d

a t l e n g t h and defendant r e l i e s on c a s e s such                    as     Flynn v .

Helena Cab & Bus Co., 94 Mont. 204, 21 P.2d 1105, which c i t e s

Autio.       Flynn i s a well-reasoned and c o r r e c t l y decided c a s e , but

f a c t u a l l y e a s i l y d i s t i n g u i s h a b l e from t h e i n s t a n t c a s e .

            Here, t h e r e i s no s i m i l a r f a c t o r any f a c t s t o be con-

s i d e r e d concerning proceeding i n t h e f a c e of obvious danger.

This was a n a b s o l u t e l y normal appearing s i t u a t i o n , u n t i l t h e
defendant a c c e l e r a t e d through t h e i n t e r s e c t i o n and whatever h i s

s t a t e d reasons f o r s o doing w i l l n o t s h i f t t h e proximate c a u s e

t o the plaintiff.            I f t h i s r a t i o n a l e could be a p p l i e d t o t h e

f a c t s i t u a t i o n , i t would by i m p l i c a t i o n render meaningless t h e

r i g h t of way r e g u l a ' t i o n s designed t o a v o i d , i n any c a s e , a r a c e

for the intersection.               Additionally, f a i l u r e t o accept defendant's

argument does n o t a b r o g a t e t h e duty t o keep a lookout by a l l

p a r t i e s , a s defendant seems t o i n d i c a t e .

           The d i s t i n c t i o n pointed out h e r e i s s t a t e d i n very

c o n c i s e language by t h e Utah Supreme Court i n Bates v. Burns,

3 Utah 2d 180, 281 P.2d 209, 213:

          "Had p l a i n t i f f looked j u s t p r i o r t o , o r a t t h e
          time o f , c r o s s i n g t h e c e n t e r l i n e , d e f e n d a n t ' s
          p o s i t i o n would n o t have a l e r t e d p l a i n t i f f t o any
          danger--then defendant would have been f u r t h e r
          away from t h e i n t e r s e c t i o n than a t t h e time he
          d i d look. Had p l a i n t i f f looked i t would n o t have
          a f f e c t e d d e f e n d a n t ' s d r i v i n g o r speed. Defendant
          t e s t i f i e d t h a t h e never saw p l a i n t i f f till defendant
          was w i t h i n 100 f e e t of t h e i n t e r s e c t i o n . Unless
          p l a i n t i f f had been a b l e t o c a s t some hypnotic s p e l l
          over defendant h i s looking e a r l i e r would have had
          no e f f e c t on t h e c o l l i s i o n . "

           The f a i l u r e of t h e record t o demonstrate any negligence

of t h e p l a i n t i f f t h a t c o n t r i b u t e d a s a proximate c a u s e t o h e r

i n j u r i e s compels t h e f i n d i n g t h a t p l a i n t i f f was n o t c o n t r i b u -

t o r i l y n e g l i g e n t , a s a m a t t e r of law.

           P l a i n t i f f s ' I s s u e 2 , a l t h o u g h grounded on an o r d e r of

t h e t r i a l c o u r t given under Rules 34 and 35, M.R.Civ.P.,                        concerns

i t s e l f i n t h e main w i t h impeachment based on t h e f a c t s of t h i s

c a s e and does n o t b r i n g t h e r u l e s themselves s q u a r e l y b e f o r e

t h i s Court i n a manner t h a t would r e q u i r e i n t e r p r e t a t i o n o r

clarification.
        I n view o f o u r h o l d i n g h e r e i n , t h e remaining i s s u e s
                                  as
need n o t be d i s c u s s e d / t h e y r e l a t e o n l y t o m a t t e r s withini~dzhe

f a c t s o f t h i s c a u s e and s h o u l d n o t a p p e a r a t r e t r i a l .

            The judgment o f t h e t r i a l c o u r t i s r e v e r s e d and a

new t r i a l i s o r d e r e d on t h e i s s u e of damages.




                                                                          d-+
                                                                Associate J u s t i c e




    I              Chief J u s t i c e




        \
                   Associate J u s t i c e
M r . J u s t i c e Wesley C a s t l e s d i s s e n t i n g :

        I dissent.

        The f a c t s of t h i s c a s e show t h e c o l l i s i o n t o have taken

p l a c e when t h e f r o n t of p l a i n t i f f ' s automobile was but 12

f e e t i n t o t h e i n t e r s e c t i o n , t h e r e a r of h e r c a r had n o t e n t e r e d

the intersection.              ~ e f e n d a n's automobile was about t o e x i t
                                               t

from t h e i n t e r s e c t i o n when t h e c o l l i s i o n occurred.            It i s

c l e a r t h a t i f p l a i n t i f f had maintained a lookout a s s h e was

r e q u i r e d t o do, and which s h e d i d n o t do, s h e would have seen

d e f e n d a n t ' s c a r c r o s s i n g t h e i n t e r s e c t i o n i n h e r p a t h i n time

t o avoid t h e c o l l i s i o n .

        Here, b l i n d and uncompromising r e l i a n c e upon a r i g h t of

way i s h e l d by t h e m a j o r i t y opinion a s t o n o t r a i s e a j u r y

q u e s t i o n a s t o whether t h a t i s negligence.                 I wonder i f t h e

Court would apply t h a t s t r i n g e n t a r u l e t o a p e d e s t r i a n .              This

Court i n Autio v. M i l l e r , 92 Mont. 150, 166, 11 P.2d 1039, d i d n o t

and s a i d   "* * * But        t h i s does n o t r e l i e v e him [ t h e d r i v e r w i t h

t h e r i g h t of way] from e x e r c i s i n g due c a r e under t h e circum-

stances.It        In Autio i t was an e i g h t y e a r o l d boy.

        I n J e s s e n v. O'Daniel, 136 Mont. 513, 349 P.2d 107, t h i s

Court a f f i r m e d a p l a i n t i f f ' s judgment f o r t h e d i s f a v o r e d d r i v e r .

Also i n Flynn v. Helena Cab & B u s Co., 94 Mont. 204, 2 1 P.2d

1105, t h e cab d r i v e r who had t h e r i g h t of way was found n o t

e n t i t l e d t o r e l y b l i n d l y upon h i s r i g h t of way.

       The m a j o r i t y opinion recognizes t h e s e cases a s t h e c o r r e c t

law but by some "mysticr' of a d i s c u s s i o n of proximate cause

does n o t f i n d them a p p l i c a b l e h e r e .      Additionally, t h e majority
o p i n i o n , seemingly in a n e f f o r t t o j u s t i f y i t s h o l d i n g ,

s t a t e s i n r e f e r r i n g t o f a c t s d i s t i n g u i s h i n g t h i s c a s e from

Flynn, t h a t     "* * * This         was an a b s o l u t e l y normal appearing

s i t u a t i o n u n t i l t h e defendant a c c e l e r a t e d through t h e i n t e r -

section      * * *."       This simply i s n o t t h e record u n l e s s one

t a k e s completely o u t of c o n t e x t t h e testimony of defendant.

        I would a f f i r m t h e judgment and v e r d i c t of t h e j u r y .




                                                      A S S ~ & e~ J u s t i c e .
                                                              t